DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rozendaal et al (US 5,556,253).
As to claim 9, Rozendaal et al discloses an underground directional drill comprising: a frame 12; a drill spindle (generally at 16, see annotated Figure 1) operably connected to the frame; a pipe rack 26 operably connected to the frame; and a pipe loading frame 36 operably connected to the frame, wherein the pipe loading frame 36 is movable between a manual loading position (see figure 10 and  col. 4, lines 55-57) and a drill string position, and wherein a pipe 20 positioned within a pipe receiver 58 of the pipe loading frame maintains continuous contact with the pipe receiver of the pipe loading frame during movement of the pipe loading frame between the manual loading position and the drill string position, wherein the pipe loading frame, when in the manual loading position, is adapted to receive the pipe from a position outside of the pipe rack, and when in the drill string position, is adapted to position the pipe in coaxial alignment with the drill spindle.


    PNG
    media_image1.png
    692
    701
    media_image1.png
    Greyscale


As to claim 11, Rozendaal et al discloses a second pipe 20 located in the pipe rack 26.
As to claim 12, Rozendaal et al discloses wherein the pipe loading frame 36 comprises a first pipe receiver 58 and an arcuate surface (generally at 56) adjacent to, and extending away from, the first pipe receiver, the arcuate surface adapted to prevent the second pipe from descending out of the pipe rack during movement of the pipe loading frame from the manual loading position to the drill string position.

As to claim 13, Rozendaal et al discloses wherein the pipe loading frame 36 further comprises a first actuator 74 in communication with the first pipe receiver 58.

As to claim 14, Rozendaal et al discloses (see figure1, two pipe loading frames, thus two pipe receivers and actuators), wherein the pipe loading frame 36 further comprises: a second pipe receiver 58; and a second actuator 74 in communication with the second pipe receiver.
As to claim 16, Rozendaal et al discloses a method of loading a pipe 20 into an underground directional drill, the method comprising: providing an underground directional drill 10 and a pipe 20, wherein the drill comprises a pipe loading frame 36 movable between a manual loading position  (see figure 10 and  col. 4, lines 55-57)  and a drill string position; positioning the pipe loading frame 36 in the manual loading position, wherein the pipe loading frame, when in the manual loading position, is adapted to receive the pipe from a position outside of a pipe rack 26, and when in the drill string position, is adapted to position the pipe in coaxial alignment with a drill spindle(generally at 16, see annotated Figure 1); placing a pipe 20 into a pipe receiver 58 associated with the pipe loading frame; and moving the pipe loading frame to the drill string position, wherein the pipe maintains continuous contact with the pipe receiver as the pipe loading frame moves from the manual loading position to the drill string position.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or suggest wherein the first pipe receiver and the second pipe receiver each define a primary axis, and wherein the primary axes of the first and second pipe receivers are coaxially aligned when the pipe loading frame is in the manual loading position, and are coaxially misaligned when the pipe loading frame is in the drill string position.  The closest prior at, Rozendaal et al as applied above, discloses first and second pipe receivers; however, the pipe receivers would appear to be coaxially aligned when the pipe loading frame is in the drill string position.
Response to Arguments
Applicant’s arguments, see amendment, filed 7/27/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678